O’CONNELL, J.
Plaintiff brought this suit seeking a decree restraining defendants from interfering with plaintiff’s roadway easement which ran through defendants’ land, *377and to recover damages for defendants’ alleged interference with the roadway. Plaintiff appeals from a decree which, in effect, denied the relief prayed for.
Defendants concede that plaintiff is the owner of a roadway easement approximately 21 feet in width. However, plaintiff asserts that the easement is approximately 32 feet in width and that it was acquired by prescriptive use.
Plaintiff’s evidence fails to establish a prescriptive use to the additional width claimed. Since the claim for damages is predicated upon the existence of a 32-foot easement, it must fail.
The decree of the lower court is affirmed.